                                          Case 4:19-cv-05262-YGR Document 29 Filed 05/21/20 Page 1 of 4




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ROLLINGTON FERGUSON,                                Case No. 4:19-cv-05262-YGR
                                                         Plaintiff,                          ORDER CONTINUING COMPLIANCE
                                   7
                                                                                             HEARING AND EXTENDING TIME TO SERVE
                                                   v.
                                   8                                                         Re: Dkt. Nos. 24, 25, 26, 27
                                   9     CENTERS FOR MEDICARE AND MEDICAID
                                         SERVICES,
                                  10                     Defendant.
                                  11

                                  12          By Order issued April 15, 2020, Plaintiff Rollington Ferguson was directed to file, no later
Northern District of California
 United States District Court




                                  13   than May 15, 2020, a proof of service of the summons and complaint upon defendant Centers for
                                  14   Medicare and Medicaid Services (“CMMS”) in compliance with the Federal Rule of Civil
                                  15   Procedure. (Dkt. No. 24.) The Order stated that the Court was extending “for one final time” the
                                  16   time in which to serve CMMS to May 13, 2020, and warned Ferguson that “[a] failure to do so
                                  17   will result in this case being dismissed without prejudice for failure to prosecute for lack of service
                                  18   under Rule 4(m).” (Id. at 2 (emphasis in original).) The Court had previously granted an
                                  19   extension to serve CMMS on February 11, 2020. (See Dkt. No. 18.) For the reasons set forth
                                  20   below, the Court finds that service is not yet complete, but, given plaintiff’s efforts, one further
                                  21   extension is warranted.
                                  22          I.        Relevant Actions
                                  23          On May 13, 2020, Ferguson filed an affidavit signed by Asmeret Abreha. (Dkt. No. 25.)
                                  24   Abreha states that Abreha mailed on May 13, 2020 the summons and complaint to both the United
                                  25   States Attorney’s Office located in the Northern District of California at 450 Golden Gate Ave.,
                                  26   and the United States Department of Justice, located in Washington, D.C. (Id.)
                                  27          On May 14, 2020, Ferguson filed a receipt dated May 13, 2020, along with two certificates
                                  28   of mailing, stamped May 13, 2020. However, the certificates showed articles mailed to (1) the
                                          Case 4:19-cv-05262-YGR Document 29 Filed 05/21/20 Page 2 of 4




                                   1   Office of the Clerk of the Court for the United States District Court for the Northern District of

                                   2   California, located at 450 Golden Gate Ave., and (2) to the United States Department of Justice

                                   3   located in Washington, D.C. (Dkt. No. 26 at 1; emphasis supplied.) Ferguson also attached

                                   4   certified mail receipts stamped October 21, 2019, the monetary receipt for the certified mailing, as

                                   5   well as corresponding USPS website pages for each of those tracking numbers. (Dkt. No. 26-1 at

                                   6   1-4.) The certified mail receipts stamped October 21, 2019 list the following individuals: “AG

                                   7   OFFICE,” “Kevin Pear,” “Susan Soong,” and “HHS – U.S. Dept.” (Id. at 2; emphasis supplied.)

                                   8          On May 17, 2020, Ferguson filed a certified mail receipt stamped May 15, 2020, directed

                                   9   to “OAG HHS” in Washington, D.C. (Dkt. No. 27.)

                                  10          II.     Problem with Service

                                  11          Despite Ferguson’s efforts above, Ferguson has not properly effectuated service under

                                  12   Federal Rule of Civil Procedure Rule 4. Specifically, Ferguson did not and has not served the
Northern District of California
 United States District Court




                                  13   United States attorney for the Northern District of California properly.

                                  14          Federal Rule of Civil Procedure 4(i)(1)(A) requires service either by delivering a copy of

                                  15   the summons and of the complaint to the office, or mailing a copy of the complaint and summons

                                  16   to the civil process clerk.1 As the Court previously advised:

                                  17                  In order to serve the United States, a party must do three things:
                                  18                  (1) (i) deliver a copy of the summons and of the complaint to the United States
                                                          attorney for the district where the action is brought—or to an assistant United
                                  19                      States attorney or clerical employee whom the United States attorney
                                                          designates in a writing filed with the court clerk or (ii) send a copy of both the
                                  20                      summons and complaint by registered or certified mail to the civil process clerk
                                                          at the United States attorney’s office; and
                                  21
                                                      (2) send a copy of each by registered or certified mail to the Attorney General of
                                  22                      the United States at Washington, D.C.; and
                                                      (3) if the action challenges an order of a nonparty agency or officer of the United
                                  23                      States, send a copy of each by registered or certified mail to the agency or
                                                          officer.
                                  24
                                              Although Abreha states that the summons and complaint were mailed to the United States
                                  25
                                       Attorney’s Office for the Northern District of California (Dkt. No. 25), none of the proofs of
                                  26

                                  27          1
                                                 The Court notes that Ferguson was on notice as of October 2019 that he had yet to
                                  28   effectuate service on CMMS due to this deficiency. (See generally Dkt. No. 17.)

                                                                                        2
                                          Case 4:19-cv-05262-YGR Document 29 Filed 05/21/20 Page 3 of 4




                                   1   service filed by Ferguson actually reflect any such service. Instead, the certificate of mailings that

                                   2   Ferguson filed on the Court’s docket demonstrate service on May 13, 2020 as to the Department

                                   3   of Justice in Washington, D.C., and to Susan Soong, who is the Clerk of the Court for the

                                   4   Northern District of California, and who happens to be located at the same address as the United

                                   5   States Attorney’s Office for the Northern District of California, that is, 450 Golden Gate Ave. The

                                   6   Court clarifies – to the extent that there is any confusion – that Susan Soong is not associated with

                                   7   the United States’ Attorney’s Office for the Northern District of California; Soong is instead

                                   8   associated with this Court and its staff. Thus, service on Soong does not meet the requirement

                                   9   under Federal Rule of Civil Procedure 4(i)(1)(A). Accordingly, Ferguson has yet – and is still

                                  10   required – to serve the United States’ Attorney’s Office for the Northern District of California.

                                  11          In light Ferguson’s attempts at service under the Federal Rules of Civil Procedure, and in

                                  12   light of his pro se status, the Court EXTENDS the time – for one final time – in which Ferguson
Northern District of California
 United States District Court




                                  13   may serve CMMS: plaintiff Rollington Ferguson shall serve CMMS on or before Friday, June

                                  14   26, 2020. Such service shall be in compliance with the Federal Rules of Civil Procedure, as

                                  15   discussed above. A failure to do so will result in this case being dismissed without prejudice

                                  16   for failure to prosecute for lack of service under Rule 4(m).

                                  17          Further, the compliance hearing set for May 22, 2020 is CONTINUED to the Court’s 9:01

                                  18   a.m. calendar on July 10, 2020, in Courtroom 1 of the United States Courthouse located at 1301

                                  19   Clay Street in Oakland, California. At least five (5) business days prior to the date of the

                                  20   compliance hearing, Ferguson shall file proof of service on CMMS and the United States in

                                  21   compliance with Federal Rule of Civil Procedure 4. To be clear, the Court DOES NOT expect the

                                  22   parties to appear on the date of the compliance hearing, but rather, it is scheduled to remind the

                                  23   Court of Ferguson’s filing deadline. If compliance is complete, the compliance hearing will be

                                  24   taken off calendar. Failure to file the proof of service will result in dismissal of the action without

                                  25   prejudice

                                  26          The Court advises Ferguson that a Handbook for Pro Se Litigants, which contains helpful

                                  27   information about proceeding without an attorney, is available in the Clerk’s office or through the

                                  28   Court’s website, http://cand.uscourts.gov/pro-se. Assistance is also available through the Legal
                                                                                          3
                                          Case 4:19-cv-05262-YGR Document 29 Filed 05/21/20 Page 4 of 4




                                   1   Help Center. Parties can make an appointment to speak with an attorney who can provide basic

                                   2   legal information and assistance. The Help Center does not see people on a “drop-in” basis, and

                                   3   will not be able to represent parties in their cases. There is no charge for this service. In light of

                                   4   the ongoing COVID-19 pandemic, the Help Center is only currently assisting parties via

                                   5   telephone. To make an appointment with the Legal Help Center, you may: (1) call 415-782-8982;

                                   6   or (2) email federalprobonoproject@sfbar.org. The Help Center’s website is available at

                                   7   https://cand.uscourts.gov/legal-help.

                                   8          IT IS SO ORDERED.

                                   9   Dated: May 21, 2020

                                  10
                                                                                                          YVONNE GONZALEZ ROGERS
                                  11                                                                     UNITED STATES DISTRICT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
